Citation Nr: 0930828	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-10 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hemicolectomy.  

2.  Entitlement to service connection for lumbar degenerative 
disc disease.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to 
January 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2005, the RO denied service connection 
degenerative disc disease of the lumbar spine.  In July 2006, 
the RO denied the claim for service connection for right 
hemicolectomy residuals.  

The representative contends that the claim has evolved and 
now includes incontinence.  Review of the record shows that, 
in August 2005, the RO adjudicated several claims and denied 
service connection for incontinence.  The Veteran's notice of 
disagreement (NOD) focused on his disagreement with the 
denial of service connection for a back disorder.  There is 
no timely NOD as to the denial of service connection for 
incontinence.  In the absence of a timely NOD, decisions of 
the RO are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  The United States Court of Appeals 
for the Federal Circuit has held that VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, the Board may not expand the issue to 
include incontinence.  The issue as to whether new and 
material evidence has been received to reopen the claim for 
service connection for incontinence is referred to the RO for 
appropriate disposition.  

The issue of entitlement to service connection for lumbar 
degenerative disc disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's right hemicolectomy, in November 2005, was not 
for treatment of a disease or injury, incurred or aggravated 
in service, nor was it for a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
hemicolectomy have not been met.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO, dated in March 2006, provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim for the loss of bowel, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of this claim in July 2006.  In as much as the 
claim is being denied and neither a rating nor an effective 
date will be assigned, the Veteran is not prejudiced by 
untimely notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing.  He has been 
informed that the Social Security Administration is unable to 
find any records for him.  

The Veteran has had VA examinations and medical opinions have 
been obtained.  There was a VA examination in June 2005, 
before the right hemicolectomy in November 2005.  Following 
the surgery, in May 2006, he had another examination.  The 
Board obtained a medical opinion, dated in December 2008, 
with an addendum dated in April 2009.  Copies of the medical 
opinion and addendum were sent to the Veteran and his 
representative.  

The Veteran responded that he wants a face-to-face 
examination so he can explain his position to the doctor.  He 
does not assert that the May 2006 examination missed any 
objective findings or that there is anything another 
examination would reveal.  Rather, it appears that the 
Veteran wants another examination so that he can convince the 
examiner of his lay analysis.  The Veteran's disagreement 
with the medical opinions does not warrant another 
examination and medical opinion.  

The representative has noted that a medical opinion based on 
incorrect facts is inadequate and has presented a lengthy 
legal dissertation on that point.  However, no incorrect 
facts have been identified.  The representative asserts that 
the doctor did not address a prior history of polyps.  While 
this may be important in the representative's lay estimation, 
the Board finds it appropriate to defer to the medical 
professional to determine the relevant factors.  The doctor 
was provided with the claims file and his report shows it was 
reviewed and the Veteran's history considered in detail.  
Contrary to the representative's claim, the opinion reflects 
consideration of the Veteran's medical history and the 
applicable medical principles, and explains its findings in a 
comprehensible manner.  

The representative also asserts that the medical opinion was 
obtained in a tainted manner and presents an analysis that 
would require the reader to ignore the facts.  The facts are 
of record, which has been reviewed by the representative, and 
these facts speak for themselves.  The medical opinion was 
definitely not obtained in a tainted manner.  In accordance 
with Board procedure, Board Counsel drafted the initial 
request for a medical opinion.  Following Board procedure, 
this Veterans Law Judge reviewed the draft and forwarded it 
to the Staff Medical Adviser.  The Staff Medical Adviser 
recommended that the questions be changed as follows:  

*	Based on your review of the presently assembled factual 
evidence of record, identify (a) the clinical entity 
that prompted the diagnostic laparoscopy and (b) the 
clinical entity that prompted the right hemicolectomy.  
*	Is there any factual medical evidence that supports the 
clinical onset of either (a) or (b) during the Veteran's 
period of active military duty?  

This recommendation was accepted, with a minor change.  In 
its March 2009 presentation, the representative claimed that 
there was something wrong with asking the doctor what 
evidence supported his opinion.  That claim was repeated in 
June 2009.  In actuality, it is fundamental that the Board 
must base it decisions on the evidence.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  It is important to 
avoid speculative statements.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  It is also important to have a clear 
explanation of the conclusion.  So, it simply made sense to 
ask the doctor to explain what evidence supported his 
opinion.  The staff medical adviser did not have to 
"persuade" the Board as alleged by the representative.  It 
was a matter of accepting sound advice.  Given the law and 
the facts of this case, it was simply the proper question to 
ask.  Moreover, in asking the physician providing the medical 
opinion what evidence supported his opinion, the Board did 
not ask a question that suggested an answer or limited the 
field of inquiry by the expert.  Cf. Colayong v. West, 
12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. 
App. 260, 268-69 (1994).  

As it turned out, the request for evidence was significant.  
The medical opinion was dated in December 2008.  It is three 
pages long, thorough, and detailed; and, while it does not 
recite everything in the Veteran's four volume file, it did 
review the facts of his medical history pertinent to this 
claim and analyze those facts in accordance with medical 
principles.  In the conclusion, the doctor responded to the 
question "Is there any factual medical evidence that 
supports the clinical onset of either (a) or (b) during the 
Veteran's period of active service? with the comment "No 
factual evidence."  As to whether it is at least as likely 
as not that the condition that required surgery in November 
2005 began in service?, the doctor responded "Yes."  These 
answers appeared to be clearly contradictory.  This had to be 
clarified, so the case was returned to the doctor who 
provided the December 2008 opinion with a request to "please 
explain why you responded 'yes' in conclusion 4 as it seems 
to conflict with conclusion 3."  Again, the Board did not 
ask a question that suggested an answer or limited the field 
of inquiry by the expert.  Cf. Colayong; Bielby.  

In April 2009, the expert responded that the "condition 
might have started at any time in the patient's life, and is 
not related to service or military duty."  In its June 2009 
presentation, the representative noted that the Board did not 
request the doctor to comment on whether the claimed 
conditions were related to service or military duty, and 
conjectured that this was evidence of some extra-record, sub 
rosa communication between the doctor and the Board.  This is 
not the case, as the Board did not limit the doctor's 
response and he simply added the explanation he felt would 
clarify the matter.  Since he was sent the claims folder, it 
is entirely possible that he was seeking to be thorough is 
response to the representative's March 2009 presentation, 
which would have been of record.  

The Board finds the contentions that the medical opinion is 
inadequate, tainted, or otherwise deficient are devoid of 
merit.  A competent medical opinion has been obtained.  The 
Veteran has been examined.  The surgical residuals have been 
described.  The offending lesion was removed and is no longer 
there to be examined.  The record does not indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  A Veteran's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

Right Hemicolectomy Residuals

During his long and honorable military career, the Veteran 
had gastrointestinal symptoms.  Service connection has been 
established for irritable bowel syndrome (IBS), with 
gastrointestinal reflux disorder, with history of hiatal 
hernia, currently rated as 30 percent disabling.  Service 
connection has also been established for hemorrhoids, rated 
as noncompensable.  In November 2005, the Veteran had a 
diagnostic laparoscopy with laparoscopic assisted right 
hemicolectomy.  He claims this was due to and a result of the 
gastrointestinal problems he had in service.  The 
preponderance of the evidence, however, is against this 
claim.  

The Veteran has stated that the doctor who performed the 
surgery told him that it could have been caused by his 
irritable bowel symptoms.  A claimant's statements as to what 
a doctor said are not competent evidence.  See Warren v. 
Brown, 6 Vet App 4 (1993).  

Additionally, the Veteran and his representative have 
submitted several medical articles and treatises.  These 
submissions are speculative and generic statements that are 
not clearly relevant to the Veteran's claim.  They do not 
discuss the medical relationships with a degree of certainty 
such that, under the facts of this specific case, there is at 
least plausible causality based upon objective facts.  
Rather, it is only unsubstantiated lay medical opinion that 
attempts to connect these writings to the Veteran's case.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks 
v.West, 11 Vet. App. 314, 317 (1998); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  It is significant that 
the medical opinion discussed a treatise, noting that the 
Veteran did not have the condition discussed therein.  

Turning to the competent medical evidence, we find the 
reports of the November 2005 hospitalization, the 
computerized tomography scan, the operative reports, and the 
pathology reports.  None of these reports link the November 
2005 problem to service connection or to a service-connected 
disease or injury.  

The November 2005 hospital report shows the Veteran presented 
with abdominal pain for a day.  The pain was located in the 
right lower quadrant of his abdomen.  He reported nausea but 
no vomiting.  His history was significant for depression, 
anxiety, irritable bowel syndrome, and intermittent 
constipation and loose bowel movements.  Separate melanomas 
had been removed in 1996 and 1997.  A colonoscopy and 
polypectomy were performed in 1997.  A computerized 
tomography scan disclosed inflammatory changes around the 
cecum and a diagnostic laparoscopy was recommended.  The 
surgery revealed acute inflammatory changes with adhesions to 
the anterior abdominal wall.  The adhesions were lysed.  The 
appendix was normal.  The colon was separated from the 
anterior abdominal wall.  A nodular lesion was noted along 
the anterior surface of the cecum.  The nodule was suspicious 
for a transmural colon cancer, so a right hemicolectomy was 
performed.  The remainder of the abdomen was inspected and 
found to be free of disease.  

The tissue removed from the colon was the subject of a 
pathology study.  The diagnoses were: 1. subserosal fibrosis, 
edema and inflammation; and 2. submucosal edema.  They 
explained that it was an unusual case that was reviewed in a 
staff conference.  The histologic changes suggested a 
resolving area of peritonitis with fibrosis and some 
mesothelial hyperplasia.  The cause of the morphologic 
changes was unclear.  The submucosal edema and vascular 
congestion suggested that there may have been an element of 
ischemia, possibly from a mechanical constriction of vessels.  
In some areas, there was a prominent number of eosinophils 
with a small number of polymorphonuclear cells, which raised 
a question of a localized form of eosinophilic colitis.  

It must be noted that while the service treatment records and 
post service medical records contain numerous reports of 
gastrointestinal symptoms, as well as reports of testing for 
those symptoms, there were no diagnoses of any of the things 
found during the November 2005 surgery or subsequent 
pathology study.  

The report of a December 2005 follow-up visit to the naval 
clinic shows that the Veteran had a number of complaints and 
was there for review of his recent surgery.  He had had a 
right hemicolectomy performed most likely secondary to 
ischemic bowel.  He recovered well from that.  It was noted 
that the Veteran was not having any difficulty with bowel 
movements; although he did suffer from irritable bowel 
syndrome that had been a problem for many years.  Although 
the report noted the irritable bowel syndrome, it did not 
suggest any connection with the November 2005 surgery.  

In May 2006, the Veteran had a VA examination for his 
intestines.  The claims file was reviewed.  It was noted that 
the Veteran was seeking service connection for the recent 
surgery.  The Veteran reported that he continued to have 
symptoms of irritable bowel syndrome with early morning 
constipation and loose stools throughout the day.  There had 
been no change in weight, nausea, vomiting, fistulas, or 
bleeding.  There was no evidence of malnutrition or 
significant anemia.  He had no treatment, but took Metamucil 
every morning and avoided alcohol.  Physical examination was 
reported to be clinically insignificant due to the intestinal 
problem.  There were abdominal scars.  There was one on the 
right mid-abdomen that was about 6 centimeters in length, 
which was pink and well healed.  There were very small, very 
visible, scattered laparoscopic scars that were also well 
healed.  The diagnoses were irritable bowel syndrome and 
status post right hemi-colectomy secondary to unknown 
etiology, most likely ischemic bowel with possible 
eosinophilic colitis.  The examiner expressed the medical 
opinion that it would require speculation to relate the 
Veteran's recent hemicolectomy to his service-connected 
irritable bowel syndrome since the etiology of his intestinal 
condition that resulted in his hemicolectomy was unknown.  
Even if the etiology was ischemia, which is the most probable 
cause according to his medical records, that would still be 
unrelated to his irritable bowel syndrome.  

Following initial review, in October 2008, the Board referred 
the claims folder for a medical expert opinion.  The Board 
briefly summarized the Veteran's history.  The Veteran 
originally claimed that the surgery was due to his service-
connected irritable bowel syndrome and the RO obtained a 
medical opinion against such etiology.  He had more recently 
claimed that the condition that required surgery began in 
service and had been manifested since service with abdominal 
pain and bloody stools.  There was no opinion on that claim 
of direct service connection.  Records from a Naval Hospital 
showed that less than a year after service, the Veteran 
complained of bloody stools.  In October 1996, a colonoscopy 
revealed that there was a sessile polyp inside the ascending 
colon, which was removed.  The lesion found in November 2005 
was on the outside of the ascending colon.  Additionally, 
there were anal canal polyps and small internal hemorrhoids.  
On the November 1998 colonoscopy, there were some small 
internal hemorrhoids and a polypoid lesion in the anal canal, 
probably a hypertrophic anal papilla from previous internal 
hemorrhoids.  Subsequent records reflected continuing 
complaints of blood in the Veteran's stools.  The Board asked 
the medical expert to review the record and express an 
opinion in response to the following questions:  
        Based on your review of the presently assembled factual 
evidence of record, identify (a) the clinical entity that 
prompted the diagnostic laparoscopy and (b) the clinical 
entity that prompted the right hemicolectomy?  
	Is there any factual medical evidence that supports the 
clinical onset of either (a) or (b) during the Veteran's 
period of active service?  
	Is it at least as likely as not that the condition that 
required surgery in November 2005 began in service?  If so, 
what is the correct diagnosis?  

In April 2009, a gastrointestinal specialist physician 
responded with a 3 page medical opinion.  The claims folder 
was reviewed and the Veteran's history discussed in detail, 
with emphasis on the November 2005 surgery.  The doctor 
provide the following discussion:  

The patient suffers at baseline from IBS which was 
at least at some point IBS-constipation predominant 
(IBS-C).  IBS is the most commonly diagnosed 
gastrointestinal condition, affecting 10 to 15 
percent of the US population.  Psychological 
factors, including work related stress, affect the 
severity of IBS symptoms.  The diagnosis of IBS in 
this patient appears to be reliable, even though 
some diagnostic studies were not found in his 
medical records, in particular stool studies and 
celiac sprue testing (possibly because his 
predominant presentation was constipation).   
Frequent use of narcotics for chronic pain (back 
pain, osteoarthritis pain and headaches) has likely 
contributed to the severity of the constipation in 
this patient.  

Chronic straining, related to his IBS, worsened his 
hemorrhoidal disease, leading to several 
interventions as noted above.  I suspect that these 
procedures in proximity of the anal sphincter might 
be contributing to his current fecal incontinence.  
The latter could also be due to overflow 
incontinence if he has severe constipation with 
fecal impaction.  Even though only reported after 
his right hemicolectomy, the exact onset of fecal 
incontinence is unclear, and furthermore is very 
unlikely to be related to the right hemicolectomy.  
Specific additional workup for fecal incontinence, 
including a rectal endoscopic ultra sound, might 
help further determine the etiology of this 
symptom.  

The presentation in November 2005 consisted 
essentially of a severe episode of abdominal pain, 
which of course could be related to IBS; but the 
objective finding on physical exam of a positive 
McBurney point tenderness, with suspected 
peritoneal signs, prompted additional investigation 
as warranted.  Suspicion of appendicitis, due to 
the fact that the appendix could not be clearly 
visualized on CT [computerized tomography] scan, 
prompted an exploratory laparoscopy as indicated.  
The suspicion of colon cancer during this 
exploration lead (sic) to the right hemicolectmy.  

Careful review of the findings from the CT scan, 
macroscopic and microscopic pathology examinations 
suggest a localized lesion in the serosa rather 
than colitis.  The colonic mucosa was normal on 
microscopic exam; the colon was normal in all areas 
except for the 3.5 cm serosal nodule.  The exact 
etiology of this nodule and its causal relation to 
the patient's pain episode are unclear.  It is not 
large enough to cause bowel obstruction, but the 
pain might have resulted from the associated 
inflammatory changes.  It is not inconceivable that 
this nodule might just be an incidental finding, 
but I doubt it.  I suspect this nodule represents 
an inflammatory fibroid polyp (or inflammatory 
fibroid nodule - also called inflammatory 
pseudotumor), which can rarely be present in the 
colon.  This type of lesion originates in the 
submucosa and would explain the localized 
eosinophilic infiltrate, even though not all the 
typical characteristics of such lesion were 
described on the microscopic exam of this patient's 
nodule.  

I doubt that this patient has eosinophilic 
gastroenteritis, which is a rare condition that 
usually affects the stomach and small intestine, 
and its focal involvement of the colon would be 
extremely rare.  Those scarce cases have been 
termed eosinophilic colitis, but would consist of 
diffuse or segmental involvement in the colon, and 
not a single nodule; their etiology is unknown, 
with cases possibly linked to allergies or certain 
medications.  When the serosa is involved as with 
this patient, ascites would be expected, which was 
absent in the case of the appellant.  Of note, the 
literature provided by the patient in support of 
his appeal (extract from Cecil's textbook, now part 
of his medical record) is about eosinophilia, the 
presence of elevated number of eosinophils in the 
blood, which the patient does not have.  

Likewise, there is no suggestion of parasitic 
infection, even though stool examination for ova 
and parasites could further supported this 
impression.  The patient does not have 
eosinophilia, the CT findings are not suggestive, 
the eosinophilic infiltrate is localized to the 
nodule, all of which not favoring a parasitic 
etiology.  

There is no clinical indication that this patient 
had ischemic colitis, which is usually a result of 
decreased blood flow to the colon due to a 
hypoperfusion state, and not a result of an 
obstruction in the blood vessels.  The presentation 
is usually significant lower gastrointestinal 
bleeding, which the patient did not have at the 
time of his surgical illness.  In addition, there 
is no indication in his records of anything 
suggestive of a hypoperfusion state, where the 
blood pressure is expected to be severely below 
normal.  

Conclusions:

1)  What is the clinical entity that prompted the 
diagnostic laparoscopy (a)?  Suspicion of acute 
appendicitis.  

2)  What is the clinical entity that prompted the 
right hemicolectomy (b)?  Nodular lesion of the 
anterior surface of the cecum, suspicious for 
possible malignancy.  

3)  Is there any factual medical evidence that 
supports the clinical onset of either (a) or (b) 
during the Veteran's period of active service?  No 
factual evidence.  

4)  Is it at least as likely as not that the 
condition that required surgery in November 2005 
began in service?  Yes.  

5)  If so, what is the correct diagnosis?  Suspect 
the lesion described on CT scan, surgery and 
pathology is an inflammatory fibroid polyp.  No 
evidence of eosinophilic gastroenteritis/colitis, 
parasitic infection or ischemic colitis.  

The Board reviewed the medical opinion and noted that the 
responses to question 3 and 4 appeared to conflict.  The 
physician was asked to clarify his opinion.  In an April 2009 
addendum, the doctor responded that his answer could be 
clarified as "This condition might have started at any time 
in the patient's life, and it is not related to service or 
military duty."  

Conclusion

The Board has carefully reviewed the Veteran's service 
treatment records and his post service records, including 
those surrounding the November 2005 surgery.  The many 
statements by the Veteran and his representative have been 
considered along with the various writings they have 
submitted.  It may seem logical to the Veteran in his lay 
analysis of the record that there is a connection.  After 
all, he had gastrointestinal symptoms in service, he is 
service-connected for gastrointestinal disorders, and the 
surgery in question involved the gastrointestinal system.  
But that analysis does not make sense even in a lay analysis.  

In this case, however, there is no competent medical evidence 
connecting the November 2005 surgery, its causes or 
residuals, to any of the Veteran's service-connected 
disabilities or directly to his active service.  In March 
2009, the Veteran's representative presented arguments, which 
included examples of private medical opinions that supported 
and resulted in allowances of claims.  It is clear that the 
Veteran and his representative understand the probative value 
of competent medical evidence.  Nevertheless, in spite of 
opportunities to present supporting evidence, they have not 
presented any competent medical evidence that pertains to 
this specific Veteran's case.  

Again, the Board has considered the representative's claims 
of the medical opinion being "tainted."  As discussed 
above, requesting that the medical opinion identify the 
supporting evidence provides for a rational explanation and 
avoids speculation.  It does not "taint" the medical 
opinion.  As the representative noted, the doctor freely 
added his own comments to the effect that the right 
hemicolectomy "is not related to service or military duty."  
The bottom line here is that arguments do not take the place 
of competent medical evidence, and there is simply no 
competent medical opinion to support the claim.  

On the other hand, there are two competent medical opinions 
against a connection.  The clear preponderance of the 
competent medical evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of a right hemicolectomy is 
denied.  


REMAND

The April 1996 rating decision denied service connection for 
scoliosis on the basis that it was congenital or 
developmental and the Veteran did not file a disagreement 
with that decision.  

The Veteran contends that he sustained a back injury in a 
fall from a truck in 1985.  The service treatment records 
document the December 1985 fall and other injuries sustained 
in that fall.  Back complaints or findings were not 
documented at that time, but the service treatment records do 
document back complaints and findings on other occasions.  

On the VA examination in March 1996, the Veteran reported 
that he was told he had scoliosis when he was examined for 
service.  Scoliosis was diagnosed.  However, the actual 
service treatment records do not show that scoliosis was 
noted when the Veteran was examined and accepted for service 
in April 1978.  At that time, his back was reported to be 
normal.  In September 1985, incidental to a work-up for his 
abdominal complaints, an X-ray study disclosed a mild left 
scoliosis and a possible old compound fracture of vertebra 
L5.  Later that month, an annual flying examination indicated 
the Veteran's spine to be normal.  

The service treatment records show the Veteran was injured in 
December 1985 when he fell while climbing onto a truck.  He 
had a stiff neck, headaches, and a bloody nose.  No back 
complaints or findings were recorded.  

During service, in April 1987, the Veteran complained of 
flank pain, low back pain, and dark urine.  He stated he had 
the problem for 2 to 3 years, but it had gotten worse in the 
last 2 weeks.  Examination disclosed spasm of the lumbar 
paravertebral muscles.  The assessment was paravertebral 
muscle spasm.  Medication was provided.  On follow-up, about 
5 days later, he was doing better.  The assessment was 
musculoskeletal pain.  In September 1987, the Veteran again 
complained of low back pain, cloudy urine, and a rash on his 
back.  There was tenderness at the left costophrenic angle.  
On return, 5 days later, the Veteran still had a nagging left 
costophrenic angle pain.  Urine studies had been okay.  
Examination showed possible muscle spasm.  The impression was 
low back pain of undetermined etiology.  

No further back complaints or findings were noted in service.  
There were a series of general examinations for flying and 
other purposes, in which the spine was reported to be normal.  
There was also a series of examinations for retirement in 
1995.  Again, there were no back complaints or findings.  

On the March 1996 VA examination, the Veteran reported that 
he was told he had scoliosis when he entered service; and 
scoliosis was diagnosed.  In June 1997, the Veteran testified 
before a hearing officer at the RO.  As to his back, the 
Veteran stated that he fell from the back of a truck in 
December 1985 and ever since experienced episodes of symptoms 
including lower back pain.  

The next evidence as to the back is dated in September 1999.  
It shows that the Veteran complained of low back pain which 
radiated into the left lower extremity.  He had magnetic 
resonance imaging (MRI) that revealed a 10 degree slight 
rotoscoliosis of the lumbar spine with the major convexity to 
the left with the apex at L3.  Moderate degenerative disc 
changes were present at the L5-S1 level with mild diffuse 
degenerative disc disease in the remainder of the discs of 
the lumbar spine.  There were moderate osteoarthritic changes 
in the facets of the L4-5 and S1 , bilaterally.  In December 
1999, the Veteran had a laminectomy, diskectomy and 
foraminotomy for a herniated L4-L5 disc.   

There were subsequent injuries, moving a computer in 
September 2001, and a fall in a shower in approximately March 
2005.  In July 2005, the Veteran had an epidural steroid 
injection for lumbar radiculopathy and lumbar post 
laminectomy syndrome.   

These facts raise question which require a medical opinion 
based on examination of the appellant.  

Accordingly, the claim for service connection for lumbar 
degenerative disc disease is REMANDED for the following 
action:

1.  The Veteran should be scheduled for 
an orthopedic examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
in response to the following:  

a.  Given the level of degenerative 
change noted on MRI in September 1999, 
approximately 3 years and 8 months 
after the Veteran retired from active 
service, is it at least as likely as 
not that the degenerative processes 
noted in September 1999 had their onset 
during the Veteran's active service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

b.  If the examiner is of the opinion 
that the Veteran's back disability had 
its onset in service, what is the 
correct diagnosis for the current 
residuals?  

c.  If the examiner is of the opinion 
that the Veteran's back disability had 
its onset in service, he should 
identify any back symptoms that can be 
distinguished from those incurred in 
service.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


